       Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 1 of 14




                   IN THE UNITED DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


JENNIFER McWHORTER,
Individually and As Executor of The
Estate of BLANCHE JOHNSON,
Deceased
Plaintiff,
      v.                                  CIVIL ACTION FILE
                                          NO. 1:20-cv-02328-WMR

ARBOR TERRACE AT CASCADE,
LLC; THE ARBOR BARRINGTON
COMPANY, LLC D/B/A THE
ARBOR COMPANY, THE ARBOR
CP, LLC, THE ARBOR HOLDING
COMPANY, LLC, ARBOR
MANAGEMENT SERVICES, LLC,
JOHN DOE NO. 1, AND
AUDRIENNE STEVENS,
   Defendants.

           ORDER GRANTING PLAINTIFF'S MOTION TO REMAND

      The Plaintiff, Jennifer McWhorter (“Ms. McWhorter”), filed this matter in

Fulton County State Court. [Doc. 1-7]. Defendants (“Arbor Terrace”) removed the

case to this federal court. [Doc. 1]. According to Arbor Terrace, this court has

subject matter jurisdiction because the Complaint asserts a claim “arising under”

the Public Readiness and Emergency Preparedness Act, 42 U.S.C. §§247d-6d,


                                          1
           Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 2 of 14




    247d-6e (“PREP Act”). [Doc. 1 at ¶¶ 8-9]. Ms. McWhorter moved to remand the

    case to Fulton County State Court. [Doc. 35]. After reviewing Ms. McWhorter’s

    motion, other pertinent matters of the record, and having heard from both parties

    during oral argument on September 28, 2020, the Court enters the following Order:

                   I.    FINDINGS OF FACT

          This matter arises out of Blanche Johnson’s death from COVID-19. [See

    Doc. 1-7]. Ms. Johnson contracted COVID-19 while she was a resident at Arbor

    Terrace at Cascade, which is an independent and assisted living facility for senior

    citizens. [Id. at ¶ 30]. Her daughter, Ms. McWhorter, filed a wrongful death

    lawsuit in the State Court of Fulton County, Georgia on April 23, 2020. [Id. at p.

    1]. Ms. McWhorter contends that Arbor Terrace is liable under O.C.G.A. §51-3-11

    because it was negligent and failed to keep its premises safe from the spread of

    COVID-19. [Id at ¶ 38].

          COVID-19 is an infectious virus that attacks the respiratory systems of its

    human hosts. [Doc. 1-7 at ¶ 21]. On January 30, 2020, amid thousands of new

    cases of COVID-19 infections in China, a public health emergency of international

    concern was officially declared by the World Health Organization (“WHO”). [Id. at

    ¶ 24]. Pursuant to his authority under the PREP Act, the Secretary of the United


1
 The statute codifies the general elements of a premises liability claim. “Where an owner or
occupier off land, by express or implied invitation, induces or leads others to come upon his
premises for any lawful purpose, he is liable in damages to such persons for injuries caused by his
failure to exercise ordinary care in keeping the premises and approaches safe.”
                                                 2
            Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 3 of 14




    States Department of Health and Human Services issued a declaration on February

    4, 2020. See 85 Fed. Reg. 15201. The Secretary “determined that the spread of

    SARS-CoV-2 or a virus mutating therefrom and the resulting disease COVID-19

    constitutes a public health emergency.” Id. The declaration announced that

    “[l]iability immunity as prescribed in the PREP Act and conditions stated in this

    Declaration is in effect[.]” Id. at § IV.

           It has been well established that elderly people and people with

    compromised immune systems are particularly susceptible to serious complications

    and death from COVID-19. [Doc. 1-7 at ¶ 22]. Arbor Terrace is a senior citizen’s

    independent and assisted living facility located in the southwest Atlanta area of

    Fulton County, Georgia. [Id. at ¶ 12]. Plaintiff asserts that all of Arbor Terrace’s

    residents were elderly people and some had compromised immune systems. [Doc.

    35 at p. 3].

           The decedent, Blanche Johnson, was 97 years old and lived in the assisted

    living section of Arbor Terrace. [Doc. 1-7, ¶ 16-18].2 On March 26, 2020, Ms.

    Johnson was transported to Piedmont Hospital because she had developed a fever.

    [Id. at ¶ 29]. She was tested for COVID-19, and the test came back positive two

    days later. [Id. at ¶30]. She was placed on a ventilator on March 28, 2020, and


2
 The Complaint alleges that Ms. Johnson was a resident in the “independent” living section of
Arbor Terrace; however, at the hearing on September 27, 2020, Plaintiff’s counsel stated in his
place that this was a scrivener’s error. The parties stipulated that Ms. Johnson was, in fact, a
resident in the assisted living section.
                                                  3
            Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 4 of 14




    remained on a ventilator until she passed away on April 8, 2020. [Id. at ¶ 31].

           Ms. McWhorter alleges that, as the virus spread to the United States and

    became more prevalent, Arbor Terrace owed a duty to its residents to exercise

    ordinary care by keeping the premises and approaches to the facility safe from

    infection. [Doc. 1-7 at ¶ 37]. Further, Ms. McWhorter claims that the “Defendants

    failed to exercise ordinary care to keep the premises and approaches safe by failing

    to take and enforce . . . precautions designed to prevent the spread of COVID-19

    among Arbor Terrace’s [residents] and staff.” [Id. at ¶ 38]. Ms. McWhorter’s

    specific allegations related to Arbor Terrace’s negligence are that (1) Arbor

    Terrace’s staff failed to wear Personal Protective Equipment, (2) its asymptomatic

    staff who had been exposed to Covid-19 continued to work at Arbor Terrace, and

    (3) it failed to restrict outside visitation.”3 [Id. at ¶ 28].

           On its face, Ms. McWhorter’s well-pleaded Complaint alleges claims under

    Georgia law for negligence and gross negligence, sounding in premises liability,

    wrongful death and punitive damages. [See Doc. 1-7]. The Complaint does not

    explicitly reference any federal law claim or anticipate any potential defense under

    federal law. [See id.]. It does not directly reference any “covered

    countermeasures,” as that term is defined in the PREP Act, and it does not



3
 While Arbor Terrace did announce its intentions to impose certain restrictions on “outside
visitation and contact among residents due to COVID-19,” it allegedly failed to comply with such
restrictions. [Doc. 1-7 at ¶¶ 26, 28].

                                                  4
       Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 5 of 14




affirmatively allege that Arbor Terrace “supervised or administered a program with

respect to the administration, dispensing, distribution, provision or use of a security

countermeasure,” including by providing a “facility to administer or use a covered

countermeasure[.]” 42 U.S.C. §247d-6d(i)(6).

               II.    CONCLUSIONS OF LAW

       A defendant may remove “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction[.]” 28 U.S.C.

§1441(a). District courts have “original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §1331.

Because federal courts are courts of limited jurisdiction, “federal courts should

proceed with caution in construing . . . statutory provisions dealing with their

jurisdiction.” Univ. of South Alabama v. Am. Tobacco Co., 168 F.3d 405, 409 (11th

Cir. 1999) (citation omitted). “Accordingly, when a federal court acts outside its

statutory subject-matter jurisdiction, it violates the fundamental constitutional

precept of limited federal power. Indeed, such an action unconstitutionally invades

the powers reserved to the states to determine controversies in their own courts.”

Id. at 409-10. (citations omitted). As removal raises these “significant federalism

concerns . . . all doubts about jurisdiction should be resolved in favor of remand to

state court.” Id. at 411.

       A party’s right to remove a civil action is “determined according to the

plaintiff’s pleading at the time of the petition for the removal.” Pullman Co. v.

                                           5
       Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 6 of 14




Jenkins, 305 U.S. 534, 537 (1939). The “well-pleaded complaint” rule dictates that

a plaintiff is ordinarily entitled to its chosen state-court forum so long as its

complaint does not allege a federal claim on its face. See Caterpillar Inc., et al v.

Williams, 482 U.S. 386, 392 (1987). A basis for removal does not form even if a

plaintiff alleges some anticipated defense to their cause of action – including the

preemptive effect of a federal statute – and asserts that the defense is invalidated

by some provision of the Constitution of the United States. See Beneficial Nat. Bank

v. Anderson, 539 U.S. 1, 6 (2003). See also Caterpillar Inc., 482 U.S. at 393 (“a

case may not be removed to federal court on the basis of a federal defense,

including the defense of pre-emption, even if the defense is anticipated in the

plaintiff's complaint, and even if both parties concede that the federal defense is the

only question truly at issue”). Therefore, the general rule is that “absent diversity

jurisdiction, a case will not be removable if the complaint does not affirmatively

allege a federal claim.” Anderson, 539 U.S. at 6.

      Complete preemption, however, is an exception to the well-pleaded

complaint rule. See Cmty. State Bank v. Strong, 651 F.3d 1241, 1260 n.16 (11th

Cir. 2011). Complete preemption may serve as a basis for subject matter

jurisdiction if a federal statute (1) occupies a field of law so completely that it

“entirely transforms a state-law claim into a federal claim, regardless of how the

plaintiff framed the legal issue in his complaint,” and (2) creates a federal cause of

action designed to displace all state claims. Id. See also Anderson, 539 U.S. at 8
                                            6
       Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 7 of 14




(“In the two categories of cases where this Court has found complete pre-emption .

. . the federal statutes at issue provided the exclusive cause of action for the claim

asserted and also set forth procedures and remedies governing that cause of

action”). Arbor Terrace, who bears the burden of proving a basis for federal

subject matter jurisdiction, asserts that the PREP Act, under 42 U.S.C. §§247d-6d

and 247d-6e, completely preempts Ms. McWhorter’s state law claims. The Court

disagrees.

       I.    The PREP Act

      When construing the effect of the PREP Act in this case, the Court must first

examine the language of the statute to determine whether it is plain and

unambiguous. Harry v. Marchant, 291 F.3d 767, 770 (11th Cir. 2002) (en banc)

(“As with any question of statutory interpretation, we begin by examining the text

of the statute to determine whether its meaning is clear”). Whether a statutory

term is unambiguous “is determined by reference to the language itself, the specific

context in which that language is used, and the broader context of the statute as a

whole.” Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997). The Court “must give

meaning to all the words in the statute,” Marchant, 291 F.3d at 771, and “must not

be guided by a single sentence or member of a sentence, but look to the provisions

of the whole law, and its object and policy.” Animal Legal Defense Fund v. U.S.

Dept. of Agriculture, 789 F.3d 1206, 1216 (11th Cir. 2015) (citation omitted). The

Court is not free to stray from the text, but is bound to apply it as Congress wrote it.
                                            7
       Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 8 of 14




See, e.g., Blount v. Rizzi, 400 U.S. 410, 419 (1971) (“It is for Congress, not this

Court, to rewrite the statute.”)

      In pertinent part, the PREP Act provides that,

             . . . a covered person shall be immune from suit and
             liability under Federal and State law with respect to all
             claims for loss caused by, arising out of, relating to, or
             resulting from the administration to or the use by an
             individual of a covered countermeasure if a declaration
             under subsection (b) has been issued with respect to such
             countermeasure.

42 U.S.C. §247d-6d(a)(1) (emphasis added) (hereinafter the “immunity

provision”). The provision that defines the PREP Act’s scope provides that the

immunity provision “applies to any claim for loss that has a causal relationship

with the administration to or use by an individual of a covered countermeasure[.]”

42 U.S.C. § 247d-6d(a)(2)(B) (hereinafter the “scope provision”). Together, these

provisions clearly and unambiguously extend immunity to covered persons only if

the “claim for loss” arises from an injury or death proximately caused by a covered

countermeasure that was administered to or used by an individual.

     The operative phrase of the statute – “administration to or the use by” –

requires action. See 42 U.S.C. §247d-6d(a)(1). Additionally, the action must

involve the administration or use of a covered countermeasure. Id. The operative

verbs are followed by prepositions “to” and “by” and an object – “an individual.”

Id. Thus, by its plain terms, the PREP Act contemplates that not every action

involving the use of a countermeasure will confer immunity to a covered person.
                                           8
           Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 9 of 14




    To confer immunity, the action must (1) involve a countermeasure that has been

    either (2) administered to (administration) or taken by (use) “an individual.” Id.

         In the context of the statute, the Court finds that the plain meaning of

    “administration” is “the dispensing, applying or tendering of something, such as . .

    . medicine.”4 Here, the “something” is a countermeasure, and the countermeasure

    must be administered to the individual who suffered an injury causally related to

    the administration of the countermeasure to trigger immunity protection.

          The PREP Act does not define the term “individual,” so the Court

    determines its meaning “by reference to the language itself, the specific context in

    which that language is used, and the broader context of the statute as a whole.”

    Robinson, 519 U.S. at 341. Read in the specific context of the immunity provision

    and the broader context of the PREP Act, the Court finds that the term refers to the

    person or entity who suffers a loss because they were administered or used a

    covered countermeasure. “Individual” appears as the object of the operative phrase

    “administered to or the use by” at least five times in the PREP Act. See 42 U.S.C.

    §247d-6d(a)(1), (a)(2)(B), (a)(3)(C), (a)(4)(A) & (B). Therefore, the grammatical

    structure of the immunity provision clearly identifies “individual” as the object of

    the verb phrase “administration to or the use by.” 42 U.S.C. §247d-6d(a)(1).




4
 The American Heritage Dictionary of the English Language, (5th Ed. 2020),
https://ahdictionary.com/word/search.html?q=administration.
                                                 9
          Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 10 of 14




         The subject of the immunity provision is a “covered person.” Id. When the

    PREP Act is read as a whole, it is clear to the Court that Congress intended to refer

    to an individual or entity entitled to protection as a “person.” The term “person” is

    defined by the PREP Act to include “an individual, partnership, corporation,

    association, entity, or public or private corporation, including a Federal, State or

    local government agency or department.” 42 U.S.C. §247d- 6d(i)(5). Throughout

    the PREP Act, “person” appears in conjunction with either “covered” or

    “qualified.”5 A person then, whether covered or qualified, always refers to those

    whom immunity extends under the PREP Act.

         It is clear that the scope provision’s language is entirely consisitent with the

    immunity provision’s language. It provides that the “claim for loss” must have a

    “causal relationship” with the “administration to or use by” an “individual” of a

    covered countermeasure. Compare §247d-6d(a)(1) with §247d-6d(a)(2)(B). The

    “individual” referred to in the scope provision is the same “individual” referred to

    in the immunity provision. Taken together, the immunity and scope provisions

    define the boundaries of immunity afforded under the PREP Act – a covered


5
  The term “covered person” when used with respect to the administration or use of a covered
countermeasure, means – (iii) a program planner of such countermeasure; (iv) a qualified person
who prescribed, administered or dispensed such countermeasure or (v) an official, agent, or
employee of a person or entity described in clause (i), (ii), (iii) or (iv).” 42 U.S.C. §247d- 6d(i)(2).
The term “qualified person” when used with respect to the administration or use of a covered
countermeasure, means (A) a licensed health professional or other individual who is authorized to
prescribe, administer or dispense use countermeasures . . . (b) a person within a category of
persons so identified in a declaration by the Secretary under subsection (b). 42 U.S.C. §247d-
6d(i)(8).
                                                   10
      Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 11 of 14




person may be granted immunity for only such claims for loss by an individual

whom was administered or used a countermeasure.

     II.   The PREP Act Does Not Grant Immunity to Arbor Terrace For Its
           Failure To Administer Covered Countermeasures

      The Court cannot accept Arbor Terrace’s argument that the PREP Act

protects them from liability as long as they made some choice as to “how” they

responded to the pandemic, even if that choice was to not take reasonable

precautions to prevent the spread of COVID-19 at Arbor Terrace. [See Doc. 42 at

pp. 2-4]. Arbor Terrace interprets “administration” and “use” to mean both the act

of administering or using, and the act of not administering or using. [Id.] This

interpertation is a flawed understanding of the immunity provision, and there is no

support for such an interpretation in the context of the language of the PREP Act.

      The Court concludes that the plain and unambiguous language of the PREP

Act extends immunity to “covered persons” for claims (1) by an individual; (2) who

was administered or used; (3) a covered countermeasure. In other words, the Prep

Act plainly requires a causal connection between the “claim of loss” and the

administration to or use of a covered countermeasure by the individual on whose

behalf the claim is filed. Ms. McWhorter’s well-pleaded Complaint does not

allege that Ms. Johnson was ever administered or used a covered countermeasure,

much less that she contracted COVID-19 because of the administration or use of a

covered countermeasure. Therefore, Arbor Terrace’s failure to administer or use


                                          11
        Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 12 of 14




 countermeasures does not provide it with immunity under the PREP Act.

      The Court finds the reasoning of other District courts that have recently

addressed this issue to be supplemental and persuasive. In Estate of Maglioli v.

Andover Subacute Rehabilitation Center I, Case Nos. 20-6605 (KM)(ESK) & 20-

6985 (KM)(ESK), 2020 WL 4671091 (D.N.J. Aug. 12, 2020), the plaintiffs claimed

that the defendant (a nursing home) committed negligence in that, among other

things, it failed to take countermeasures. The Plaintiffs in that case asserted that

“because of those failures[,] . . . the quality of the care they received fell short of

what a nursing home facility should have done to protect them from infection by the

coronavirus.” Id. at *10 The district court ruled that “[s]uch claims concerning the

quality of care do not fall within the scope of the [PREP Act]. Id. Like the

defendant in Maglioli, Arbor Terrace allegedly did not take the proper actions to

prevent the spread of COVID-19, and thus, its failure to act does not fall within the

PREP Act’s scope.

      Additionally, in Baskin v. Big Blue Healthcare, Inc., Case No. 2:20-cv-2267-

HLT-JPO, 2020 WL 4815074 (D. Kas. Aug. 19, 2020), the plaintiffs alleged that the

decedent died of COVID-19 because the defendants (who operated an assisted care

facility) “failed to take preventative measures to stop the entry and spread of

COVID-19 within the facility.” Id. at *6. In finding that the plaintiffs’ state law

negligence claim was not preempted, the district court reasoned that “the complaint


                                             12
        Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 13 of 14




says almost nothing about any [countermeasures] that were used, and there are no

allegations that the administration or use of any of those things caused the death of

the decedent. Again, the allegations are the opposite—that Defendants’ failure to act

caused the decedent’s death.” Id. at *7. Citing Maglioli, the district court held that

“the PREP Act addresses the administration or use of covered countermeasures” and

that “[t]here is simply no room to read it as equally applicable to the non-

administration or non-use of covered countermeasures.” Id. at *8.

      Even more persuasive than the above cases is Fields v. Arbor Terrace at

Cascade, et. al., Case No. 1:20-cv-02346-TCB (N.D. Ga. Oct. 28, 2020). This case

(1) is nearly identical to the case at bar, (2) is against the same Defendant, and (3)

was recently decided by this Court. In Fields, the district court ruled that the PREP

Act did not grant immunity to Arbor Terrace for its failure to administer covered

countermeasures. Nothing has changed since October 28, 2020 to make this Court

deviate from this persuasive authority.

       Construed in its totality, the provisions of the PREP Act reveal its purpose.

 The PREP Act is meant to encourage rapid development, distribution,

 administration and use of drugs and devices that may help protect the population

 from the effects of COVID-19. See Maglioli, 2020 WL 476091, at *9. Consistent

 with this purpose, the PREP Act only confers immunity to covered persons who

 act, not in a general sense, but under specific circumstances – when they

 “administer” countermeasures to individuals who then suffer an injury or loss which is
                                            13
      Case 1:20-cv-02328-WMR Document 68 Filed 12/01/20 Page 14 of 14




causally related to their “use” of the countermeasures. Defendants’ proposed

expansion of the PREP Act to provide immunity for inaction or failure to employ

countermeasures is inconsistent with the plain language of 42 U.S.C. §247d-

6d(a)(1) and (a)(2)(B) and would undermine the purpose of the PREP Act.

    III.   CONCLUSION

      The Court finds that Ms. McWhorter’s claims do not fall within the scope of

the PREP Act. Accordingly, the Court GRANTS Plaintiff’s Motion to Remand

and ORDERS that this matter be remanded to the State Court of Fulton County.

      IT IS SO ORDERED, this 1st day of December, 2020.




                                        14
